UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-604 Washington Mutual Investors Fund, Inc. (Exact Name of Registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: April 30, 2007 Date of reporting period: April 30, 2007 Burton L. Raimi Secretary Washington Mutual Investors Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (name and address of agent for service) ITEM 1 - Reports to Stockholders Annual report dated April 30, 2007 The right choice for the long term® WashingtonMutual InvestorsFund Annual report for the year ended April 30, 2007 Washington Mutual Investors FundSM seeks to provide income and growth of principal through investments in quality common stocks. This Fund is one of the 30 American Funds. The organization ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SMthe American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Contents Letter to shareholders 1 Investment adviser’s report 2 The value of a long-term perspective 3 Feature article American Funds At Your Service 6 Investment portfolio 12 Financial statements 18 Board of directors, advisory board and other officers 32 Figures shown are past results for Class A shares (unless otherwise indicated) and are not predictive of results in future periods. Fund results shown (unless otherwise indicated) are at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Current and future results may be lower or higher than those shown. For current information and month-end results, visit americanfunds.com. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2007 (the most recent calendar quarter end): 1 year 5 years 10 years Class A shares Reflecting 5.75% maximum sales charge +7.52% +5.73% +9.00% The total annual Fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.60%. This figure does not reflect any fee waivers currently in effect; therefore, the actual expense ratio, which reflects the fee waivers described below, is lower. The Fund’s investment adviser and business manager each waived 5% of its management fees from September 1, 2004 through March 31, 2005, and increased the waivers to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waivers applied. Fund results would have been lower without the waivers. Please see the Financial Highlights table on pages 25 and 26 for details. Results for other share classes can be found on page 29. Fellow shareholders: Large-capitalization stocks performed quite well during Washington Mutual Investors Fund’s fiscal year ended April 30, 2007. In late April, the Dow Jones Industrial Average reached a new milestone, exceeding 13,000 for the first time. This was followed in early May with the unmanaged Standard & Poor’s 500 Composite Index reaching a value over 1,500 for the first time since March 2000. These market results surprised some, as the U.S. economy continued to slow, dragged down partly by the slump in the housing industry. Some economists even began mentioning the possibility of a recession. The Federal Reserve has held the federal funds rate steady at 5.25% since June 2006, adhering firmly to its anti-inflationary policy. Continuing record-level corporate earnings have been an important and positive factor in market results during the period. Consumer spending in the U.S. has remained strong. Some U.S. companies have also been helped by higher exports and expanding business abroad, as many economies around the world have been strengthening while the value of the U.S. dollar — relative to other major currencies — has been falling. With high cash flows, many U.S. companies have also been buying back their shares, boosting per share net income and contributing to market liquidity. For the 12 months ended April 30, 2007, your Fund posted a total return of 16.9%, compared with a total return of 15.2% for the S&P 500. The Fund usually has provided better investment results than the S&P 500 over 10-year periods, and as the chart below illustrates, this pattern continues to hold true. This year marks your Fund’s 55th anniversary and, over its lifetime, its average annual return has exceeded that of the S&P 500 by 1.4%. Average annual total returns for periods ended April 30, 2007 1 year 5 years 10 years Lifetime (Since7/31/52) Washington Mutual Investors Fund +16.9% +8.5% +9.8% +12.8% Standard & Poor’s 500 Composite Index* +15.2% +8.5% +8.0% +11.4% *The S&P 500 is unmanaged and does not reflect sales charges, commissions or expenses. During the past fiscal year, the Fund raised its quarterly dividend from 16 cents to 17 cents per share for Class A shares, and paid total dividends of 66 cents per Class A share. In addition, the Fund paid a long-term capital gain distribution of 83.5 cents per share in December. Ninety-six (or 80%) of the approximately 120 companies held at the end of the Fund’s fiscal year increased their dividend payments during the fiscal year ended April 30, 2007, enabling the Fund to raise its own dividend for the third straight year. Since our last report to you at October 31, 2006, three new companies appeared in the Fund’s portfolio: Fifth Third Bancorp, Newmont Mining and Wm. Wrigley Jr. Fifteen companies have been eliminated: Applied Materials; Automatic Data Processing; Baxter International; Becton, Dickinson; BellSouth; EDS; Embarq; First Data; FirstEnergy; Fluor; Sara Lee; Sallie Mae; Temple-Inland; Walt Disney; and Xilinx. As always, we are pleased to hear your comments and questions. Cordially, James H. Lemon, Jr. Vice Chairman of the Board Jeffrey L. Steele President of the Fund May 31, 2007 For current information about the Fund, visit americanfunds.com. Investment adviser’s report The U.S. economy slowed during the 2007 fiscal year because of a weakening housing market and high energy prices. However, consumer spending, state and local government expenditures and business investing proved to be positive influences. Corporate earnings continued to grow albeit at a lower rate than in recent years. In addition, low interest rates and widespread liquidity have resulted in an upsurge of acquisitions and mergers and a wave of buyouts by private equity funds using cheap debt to take companies private. At the same time, corporations continued to initiate and increase dividends and to buy back their shares. Against this backdrop, the value of an investment in Washington Mutual Investors Fund, with distributions reinvested, rose 16.9% during the one-year period ended April 30, 2007. The Fund exceeded the unmanaged Standard & Poor’s 500 Composite Index, which gained 15.2% over the same period. The Fund’s average annual total return also has outpaced the S&P 500 over the 10-year period ended April 30, 2007, and over its 55-year lifetime. The economic picture and outlook Although the gross domestic product grew at an annual rate of only 0.6% in the first quarter of the 2007 calendar year, the Federal Reserve has kept the federal funds rate unchanged at 5.25% since June 29, 2006. In May 2007, the Fed said that the economy seemed likely to expand at a moderate pace over coming quarters and that its main concern "remains the risk that inflation will fail to moderate as expected." The cooling in the housing markets has been an important source of the slowdown in the U.S. economy. Sales of both new and existing homes have dropped sharply from their peak in the summer of 2005, the inventory of unsold homes has risen substantially and single family housing starts have fallen by roughly one-third since the beginning of 2006. Building permits, a key indicator of the future housing market, declined almost 9% in April to a seasonally adjusted annual rate of 1.4 million, the lowest since June 1997. Most troubling have been difficulties in the subprime mortgage market (mortgage loans made to borrowers who do not qualify for prime financing terms). Banks and other lenders are tightening their standards for subprime borrowers and curbs on this lending is expected to be a source of some restraint on home purchases and residential investments in coming quarters. However, the Federal Reserve said the effect on the broader housing market of troubles in the subprime housing sector should be limited and that it doesn’t expect "significant spillovers" from the subprime market to the rest of the economy or the financial system. The Fund’s investments The Fund’s five largest investment sectors at fiscal year-end as a percentage of net assets were Financials (19.8%), Industrials (13.4%), Health care (12.9%), Energy (11.4%) and Informational technology (8.0%). Energy and Utilities stocks (including Telecommunication services) helped the Fund the most during the past year. Energy stocks were fueled by the worldwide demand for energy and the high level of oil and gas prices. Utilities stocks were aided by AT&T’s acquisition of BellSouth. Five of the Fund’s 10 largest holdings provided very strong total returns ranging from 24.1% to 51.9%.They included AT&T (+51.9%), Merck (+49.4%), Chevron (+27.5%), ExxonMobil (+25.8%) and IBM (+24.1%). Not all stocks rose, however. Halliburton (–18.7%), Best Buy (–17.7%) and United Parcel Service (–13.1%) detracted from results. Corporations have continued their practice of initiating and increasing dividends and of buying back their shares. For the 12-month period ended March 31, 2007, Standard & Poor’s reported that the number of dividend declarations increased 7.4% and the number of extra dividends increased 13.5%. Under the current tax regime, there is every reason to believe that companies will continue sharing profits with their share-holders through dividends and share buybacks. As noted in the shareholder letter, the Fund’s own dividend increased 6.25% during the 2007 fiscal year. We believe that large-capitalization, dividend-paying stocks remain one of the most attractive opportunities in the market-place. On balance, these companies are better financed, have higher returns and throw off more cash than most small- or medium-sized firms. Share buybacks and exposure to international markets have helped increase their earnings. However, we caution shareholders from being overly enthusiastic about future returns based on the recent fiscal year’s results. As always, we will continue to focus on investing in quality companies that meet strict standards of financial soundness including a consistent record of paying dividends. This approach has served the Fund well in all kinds of markets and we believe it will continue to do so in the future. — Capital Research and Management Company For current information about the Fund,visit americanfunds.com. The value of a long-term perspective Below are plot points for the mountain chart image featured above. WASHINGTON MUTUAL INVESTORS FUND MOUNTAIN CHART AND INDEX PLOT POINTS Results of a $10,000 investment in WMIF, the S&P500, and the CPI. July 31, 1952 through April 30, 2007 Year CAPITAL VALUE3 TOTAL VALUE2 ended Dividends in Dividends TOTAL April 30 Cash WMIF1,3 Reinvested WMIF1,2 RETURN S&P500 CPI5 07/31/52 $9,425 $9,425 $10,000 $10,000 19536 $170 9,161 $170 9,330 -6.7% 10,094 9,963 1954 434 10,773 449 11,494 23.2 12,282 10,037 1955 500 14,665 542 16,288 41.7 17,295 10,000 1956 580 17,851 654 20,565 26.3 22,938 10,075 1957 647 18,304 756 21,877 6.4 22,520 10,449 1958 680 16,928 825 21,055 -3.8 22,269 10,824 1959 701 24,125 885 31,071 47.6 30,569 10,861 1960 728 21,871 948 29,041 -6.5 29,850 11,049 1961 815 26,300 1,097 36,167 24.5 37,071 11,161 1962 824 26,592 1,146 37,654 4.1 38,158 11,311 1963 891 28,838 1,279 42,278 12.3 42,296 11,423 1964 923 31,149 1,369 47,109 11.4 49,698 11,573 1965 956 36,940 1,462 57,490 22.0 57,450 11,760 1966 1,048 38,487 1,648 61,603 7.2 60,563 12,097 1967 1,176 39,424 1,906 65,270 6.0 64,731 12,397 1968 1,331 42,481 2,231 72,692 11.4 69,365 12,884 1969 1,516 48,408 2,627 85,576 17.7 75,988 13,596 1970 1,605 39,049 2,874 71,603 -16.3 61,834 14,419 1971 1,711 48,769 3,193 93,387 30.4 81,718 15,019 1972 1,779 47,991 3,455 95,521 2.3 87,267 15,543 1973 1,818 43,290 3,671 89,522 -6.3 89,214 16,330 1974 1,858 40,682 3,907 87,956 -1.7 77,959 17,978 1975 2,185 42,855 4,828 98,315 11.8 79,061 19,813 1976 2,350 53,771 5,498 129,949 32.2 95,785 21,011 1977 2,510 55,449 6,171 140,348 8.0 96,702 22,472 1978 2,658 54,228 6,849 144,340 2.8 100,121 23,933 1979 2,870 58,180 7,785 163,075 13.0 110,959 26,442 1980 3,203 56,032 9,167 165,848 1.7 122,446 30,337 1981 4,784 72,410 14,603 230,424 38.9 160,796 33,371 1982 4,097 69,851 13,327 235,768 2.3 148,977 35,543 1983 4,497 101,855 15,517 362,293 53.7 221,825 36,929 1984 4,840 100,116 17,527 373,509 3.1 225,698 38,614 1985 5,465 115,473 20,783 452,498 21.1 265,541 40,037 1986 6,110 152,209 24,380 623,768 37.9 361,778 40,674 1987 6,781 180,960 28,228 771,949 23.8 457,672 42,210 1988 7,116 167,083 30,815 742,856 -3.8 427,911 43,858 1989 6,183 198,139 27,838 911,609 22.7 525,847 46,105 1990 8,920 202,429 41,689 971,051 6.5 581,168 48,277 1991 9,136 222,016 44,574 1,113,747 14.7 683,361 50,637 1992 8,319 244,607 42,315 1,272,372 14.2 779,015 52,247 1993 8,468 268,131 44,625 1,442,389 13.4 850,855 53,933 1994 8,583 266,513 46,719 1,479,112 2.5 896,027 55,206 1995 9,790 301,054 55,060 1,730,694 17.0 1,052,264 56,891 1996 10,008 381,514 58,187 2,256,894 30.4 1,369,880 58,539 1997 10,506 455,551 62,763 2,763,032 22.4 1,714,024 60,000 1998 11,033 628,864 67,443 3,890,253 40.8 2,417,442 60,861 1999 11,527 707,654 71,812 4,458,483 14.6 2,945,129 62,247 2000 11,935 646,507 75,684 4,148,130 -7.0 3,243,332 64,157 2001 13,153 719,687 85,030 4,709,580 13.5 2,822,817 66,255 2002 13,116 700,823 86,458 4,674,962 -0.7 2,466,687 67,341 2003 13,345 593,597 89,753 4,050,310 -13.4 2,138,513 68,839 2004 13,383 717,050 92,016 4,989,599 23.2 2,627,509 70,412 2005 14,846 749,077 104,079 5,316,457 6.5 2,793,876 72,884 2006 15,614 830,885 111,648 6,013,586 13.1 3,224,286 75,468 2007 16,895 952,250 123,209 7,027,094 16.9 3,715,238 77,410 1These figures, unlike those shown elsewhere in this report, reflect payment of the maximum sales charge of 5.75% on the $10,000 investment.Thus, the net amount invested was $9,425.As outlined in the prospectus, the sales charge is reduced for larger investments of $25,000 or more.There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares.The maximum sales charge was 8.5% prior to July 1, 1988.Results shown do not take into account income or capital gain taxes. 2Total value includes reinvested dividends of $1,573,474 and reinvested capital gain distributions of $2,266,974. 3Capital value includes reinvested capital gain distributions of $399,925 but does not reflect income dividends of $296,916 taken in cash. 4Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 5Since the Fund's inception on July 31, 1952 American Funds At Your Service American Funds Service Company shareholder services representative Vickie Wright. Helping you when you need it Not long after Hurricane Katrina devastated the GulfCoast, American Funds Service CompanySM shareholder services representative Vickie Wright received a call from a New Orleans resident whose home and workplace were among the casualties. The caller’s spouse needed access to money in his 401(k) account, but could not locate a plan trustee required to authorize a withdrawal. The caller gave Vickie, who is based in Norfolk, Virginia, the trustee’s name, phone number and e-mail address. Vickie used that information to find the trustee on a website set up by the employer and before long she was able to get the shareholder a check through his employer’s temporary headquarters. While the portfolio counselors and invest-ment analysts for Washington Mutual Investors Fund strive to maintain superior long-term investment results, many other people like Vickie Wright work just as hard to make your overall experience as a shareholder a good one. First, there’s your broker or financial adviser. He or she can provide investment advice, put all your holdings (in the Fund and elsewhere) in perspective and help you achieve the overall balance that’s right for your circumstances and goals. When you have questions about how changes in the markets or your own life should be reflected in your portfolio, your broker or financial adviser is definitely the person to call. Of course, they can also help with anything from checking your account balance to changing your address. Then there’s American Funds Service Company (AFS) — a team of some 3,000 people who work behind the scenes to help brokers, financial advisers and shareholders in all 30 of the American Funds, including Washington Mutual Investors Fund. When you add to your investment, take money out of your account, exchange money from or to another of the American Funds, set up a retirement plan, change your address or your name, or receive a statement, a report or a tax form, AFS makes it happen. From the time AFS was founded in 1969, it has grown and evolved to keep pace with or stay ahead of changes in rules and regulations affecting financial institutions as well as in the ways that people invest. Individual Retirement Accounts (IRAs), for example, became available to most people in 1982, and today IRAs represent roughly 40% of all investments in Washington Mutual Investors Fund. Of course, advances in technology have also played a major role. In the 1970s, a toll-free number for incoming calls (800/421-0180)took the place of time-consuming collect calls. In the 1980s, an automated telephone information service called American FundsLine¨ (800/325-3590) was added to provide share prices, balance verifications and last transaction confirmations around the clock. And in the 1990s, the website americanfunds.com debuted. Norfolk, Virginiaoffice "We don’t focus on beating the clock. Our focus is on providing friendly and exceptional customer service." Maria Lockard The American Funds website The website makes it possible to do almost anything you want with your account, at any hour. If, for instance, it’s getting close to tax time and you’re struggling to prepare your tax return but can’t find your Form 1099 from American Funds, no problem: You can download a summary of the form. If it’s a Saturday afternoon and you need to know what your fund balance was in 1992, you can find out easily online. If you’ve just moved, notifying American Funds of your address change using the site means your account will be updated instantly and you’ll even save the cost of a stamp. New services are often added, incorporating suggestions from shareholders. When some site users reported they were unable to call up their accounts because they had forgotten their passwords, adding a security question allowed shareholders to reset the entry code immediately. Sometime in the future, in response to comments from shareholders who want to minimize the pieces of paper in their lives, AFS hopes to offer e-mail notifications when annual reports, prospectuses and other documents are available online. The news content of the site — which includes detailed fund descriptions, articles on a variety of investment topics, a detailed glossary of terms, and savings and cost calculators enabling shareholders to figure out how much they’ll need to pay for retirement or college tuition — is also updated regularly. The American Funds website records an average of 2.5 million "hits" (or contacts) each month, most from shareholders checking their account balances or the share prices of their funds — a convenient alternative in an era when many newspapers are cutting costs by eliminating detailed financial listings. Shareholders use the site for about one in every five transactions. It’s most popular with investors adding to their American Funds accounts. Those who have signed upfor FundsLink — linking their fund accounts to their bank accounts — can buy shares instantly by transferring money online. Investing through FundsLink puts your money to work faster than investing by mailing a check. There are some instances where personal contact may be preferable to using the website. For example, changes resulting from life-changing events such as marriage or estate-related matters may be best handled by the telephone or in writing.In any case, if you don’t have computer access or if you’d simply prefer to deal witha person, your broker, your financial adviser or AFS would be happy to hear from you. americanfunds.com page Shareholder account representatives: 800/421-0180 Call anytime between 8 a.m. and 8 p.m. Eastern Time and you’ll reach an American Funds shareholder account representative who has received more than six months of intensive training to help you with almost anything related to your investment. "Our people really appreciate the thorough training," says Maria Lockard, a shareholder services senior manager. "Too often companies just hand the phone representatives a manual and say ‘Here’s your desk.’" There are more than 1,700 American Funds shareholder account representatives. Typically they handle a total of 25,000 calls a day, but some days the volume can be twice that high. Incoming calls go to the next available representative at any one of the eight service centers across the country. Although the person you talk withmay be in, say, San Antonio or Phoenix, all representatives have access to the same information and can assist you, regardless of where they are located. Importantly, representatives are encouraged to spend as long on each call as is necessary to answer all questions completely and correctly. "We’re a service center, not a call center," Maria observes. "We don’t focus on beating the clock.Our focus is on providing friendly and exceptional customer service." Maria Lockard, center, discusses shareholder services with Fund directors Barbara Franklin and Jim Miller. "It’s very important that the quality of American Funds shareholder services is in keeping with the quality of American Funds investment results. That’s a high standard." Daniel Callahan On each representative’s desk are two computer monitors tied to a pair of data systems: One is SONI (Source of Needed Information), which includes a search engine covering a multitude of investment topics. The other is SHARE (System to Help Associates Respond Effectively). By entering an account number in SHARE, an AmericanFunds shareholder services representativecan call up complete details for that account and any related accounts, instantly. Quite a few calls are to request transactions — so to make life simple and confirm the details, a list of questions comes up on the SHARE monitor for the representative to ask the caller after the buy, sell or exchange order is entered. The account numbers, amounts of money involved, dates and times and even the representative’s name and phone extension are included. Requests for documents or forms are usually among the easiest to handle. Typically a representative can dispatch a copy of the file by e-mail or fax with a single click while still on the phone with the caller. While every call is important to the person making it,sometimes a shareholder account representative can really save the day. As recalled by shareholder services senior manager Joyce Kirby, "A shareholder who had been investing in Washington Mutual Investors Fund since 1985 realized he needed an additional $10,000 to complete his home loan closing. Recognizing the urgency we gathered additional information and were able to redeem the amount needed from his account. The funds were wired and he got the house." Shareholder services senior manager Joyce Kirby. Despite the convenience of the website and the human touch of American Funds’ telephone representatives, many service requests still arrive in the mail — including 25% of all transaction orders. Representatives from each service center begin picking up mail at the post office during the wee hours — as early as 1 a.m. — so that it’s processed as quickly as possible. After the envelopes are opened, the documents inside are run through high-speed scanners that can read 125 pages a minute. Once scanned, they can be processed at any of the service centers. In the event bad weather is expected that could knock out power at one location before the documents can be scanned, incoming mail is quickly routed to another service center. When Hurricane Isabel threatened the East Coast in 2003, mail sent to the Norfolk office was put on a plane to Indianapolis and processed there. The operations of American Funds Service Company are overseen by a committee of members from the boards of directors of each of the American Funds. Among other things, the committee members review reports, tour facilities and are shareholders themselves. Daniel Callahan
